Exhibit 10.2

 
THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE MAKER OF AN
OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
THE MAKER THAT THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION
HEREOF MAY BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION
FROM REGISTRATION UNDER THE ACT AND SUCH STATE SECURITIES LAWS.




URIGEN PHARMACEUTICALS, INC.


Senior Secured Convertible Promissory Note
due October 9, 2009


 

 No. 3      $202,500

 
Dated:  August 13, 2009




For value received, Urigen Pharmaceuticals, Inc., a Delaware corporation (the
“Maker”), hereby promises to pay to the order of Platinum-Montaur Life Sciences,
LLC (together with its successors, representatives, and permitted assigns, the
“Holder”), in accordance with the terms hereinafter provided, the principal
amount of Two Hundred Two Thousand Five Hundred Dollars ($202,500), together
with interest thereon.  Prior to the issuance of this Note, the Maker has issued
senior secured convertible promissory notes (referred to herein collectively as
the “Other Note”) to the Holder pursuant to the Purchase Agreement (as defined
in Section 1.1 hereof).
 
All payments under or pursuant to this Note shall be made in United States
Dollars in immediately available funds to the Holder at the address of the
Holder first set forth above or at such other place as the Holder may designate
from time to time in writing to the Maker or by wire transfer of funds to the
Holder’s account, instructions for which are attached hereto as Exhibit A. The
outstanding principal balance of this Note shall be due and payable on October
9, 2009 (the “Maturity Date”) or at such earlier time as provided herein.
 
 
ARTICLE I
 
Section 1.1 Purchase Agreement.  This Note has been executed and delivered
pursuant to the Note Purchase Agreement, dated as of January 9, 2009 (the
“Purchase Agreement”), by and among the Maker and the purchasers listed therein
and the Second Amendment to Transaction Documents, dated August 13, 2009 (the
“Amendment”).  Capitalized terms used and not otherwise defined herein shall
have the meanings set forth for such terms in the Purchase Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.2 ­Interest.  Beginning on the issuance date of this Note (the
“Issuance Date”), the outstanding principal balance of this Note shall bear
interest, in arrears, at a rate per annum equal to ten percent (10%), payable
quarterly on October 1, January 1, April 1 and July 1 of each year (each, an
“Interest Payment Date”), commencing October 1, 2009, and on the Maturity Date.
Interest shall be payable at the option of the Maker in (A) cash or (B) in
registered shares of the Maker’s common stock, par value $0.001 per share (the
“Common Stock”);  provided, however, (i) payment of interest in shares of Common
Stock may only occur if during the 20 Trading Days immediately prior to the
applicable Interest Payment Date and through and including the date such shares
of Common Stock are issued to the Holder all of the Equity Conditions, unless
waived by the Holder in writing, have been met and the Maker shall have given
the Holder notice in accordance with the notice requirements set forth below,
and (ii) as to such Interest Payment Date, on or prior to such Interest Payment
Date, the Maker shall have delivered to the Holder’s account with The Depository
Trust Company a number of shares of Common Stock to be applied against such
interest payment equal to the quotient of (x) the applicable interest payment
divided by (y) 90% of the average VWAP for the five (5) Trading Days immediately
preceding the Interest Payment Date.  Interest shall be computed on the basis of
a 360-day year of twelve (12) 30-day months, shall compound monthly and shall
accrue commencing on the Issuance Date.  Furthermore, upon the occurrence of an
Event of Default (as defined in Section 2.1 hereof), the Maker will pay interest
to the Holder, payable on demand, on the outstanding principal balance of and
unpaid interest on the Note from the date of the Event of Default until such
Event of Default is cured at the rate of the lesser of eighteen percent (18%)
and the maximum applicable legal rate per annum.   Notwithstanding the above,
the Maker may not issue a number of shares of Common Stock in excess of the
Maximum Monthly Interest Share Amount toward the payment of Interest, as to all
outstanding Series A Notes and Series B Notes, in the aggregate, during any
rolling twenty (20) Trading Day period. For purposes hereof, “Maximum Monthly
Interest Share Amount” means 20% of the aggregate dollar trading volume (as
reported on Bloomberg) of the Common Stock on the principal Trading Market over
the twenty (20) consecutive Trading Day period immediately prior to the
applicable Interest Payment Date.
 
Section 1.3 Payment of Principal; Prepayment.   The Principal Amount hereof
shall be paid in full on the Maturity Date or, if earlier, upon acceleration of
this Note in accordance with the terms hereof. Any amount of principal repaid
hereunder may not be reborrowed.  The Maker may prepay any portion of the
principal amount of this Note without the prior written consent of the Holder by
delivering Holder notice thereof at least 10 days prior to the date of
prepayment; provided, that, the Maker shall be obligated to honor all conversion
requests delivered by the Holder during such 10 day period.
 
Section 1.4 Security Agreement.  The obligations of the Maker hereunder are
secured by a continuing security interest in certain assets of the Maker and its
subsidiaries (the “Guarantors”) pursuant to the terms of a Security Agreement
dated as of January 9, 2009 by and among the Maker and the Maker’s subsidiaries,
on the one hand, and the Holder, on the other hand.  Reference is made to the
Purchase Agreement and the Amendment for further provisions relating to the
collateral pledged to secure this Note.
 
Section 1.5 Payment on Non-Business Days.  Whenever any payment to be made shall
be due on a Saturday, Sunday or a public holiday under the laws of the State of
New York, such payment may be due on the next succeeding business day and such
next succeeding day shall be included in the calculation of the amount of
accrued interest payable on such date.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
Section 1.6 Transfer.  This Note may be transferred or sold, subject to the
provisions of Section 5.8 of this Note, or pledged, hypothecated or otherwise
granted as security by the Holder.
 
Section 1.7 Replacement.  Upon receipt of a duly executed, notarized and
unsecured written statement from the Holder with respect to the loss, theft or
destruction of this Note (or any replacement hereof) and a standard indemnity,
or, in the case of a mutilation of this Note, upon surrender and cancellation of
such Note, the Maker shall issue a new Note, of like tenor and amount, in lieu
of such lost, stolen, destroyed or mutilated Note.
 
Section 1.8 Use of Proceeds.  The proceeds from the issuance of the Note shall
be used by the Maker to pay premiums for directors and officers liability
insurance and for general working capital.
 
 
ARTICLE II
 
 
EVENTS OF DEFAULT;  REMEDIES
 
Section 2.1 ­Events of Default.  The occurrence of any of the following events
shall be an “Event of Default” under this Note:
 
(a) any default in the payment of (1) the principal amount hereunder when due,
or (2) interest on, or liquidated damages in respect of, this Note, as and when
the same shall become due and payable (whether on the Maturity Date or by
acceleration or otherwise); or
 
(b) the Maker shall fail to observe or perform any other covenant or agreement
contained in this Note or the Other Note which failure is not cured, if possible
to cure, within 3 business days after the occurrence thereof; or
 
(c) the suspension from listing, without subsequent listing on any one of, or
the failure of the Common Stock to be listed on at least one of the OTC Bulletin
Board, the American Stock Exchange, the Nasdaq Capital Markets, the Nasdaq
Global Market, the Nasdaq Global Select Market or The New York Stock Exchange,
Inc. for a period of five (5) consecutive Trading Days; or
 
(d) the Maker’s notice to the Holder, including by way of public announcement,
at any time, of its inability to comply (including for any of the reasons
described in Section 3.7(a) hereof) or its intention not to comply with proper
requests for conversion of this Note into shares of Common Stock; or
 
(e) the Maker shall fail to (i) timely deliver the shares of Common Stock upon
conversion of the Note or any interest accrued and unpaid, or (ii) make the
payment of any fees and/or liquidated damages under this Note, the Purchase
Agreement or the other Transaction Documents, which failure is not remedied
within three (3) business days after the occurrence thereof; or
 
(f) [reserved]; or
 
(g) default shall be made in the performance or observance of (i) any covenant,
condition or agreement contained in this Note and such default is not fully
cured within three (3) business days after the occurrence thereof or (ii) any
material covenant, condition or agreement contained in the Purchase Agreement,
the Other Note or any other Transaction Document (including, without limitation,
any use of the proceeds of this Note and the Other Note other than as permitted
in the Purchase Agreement) that is not covered by any other provisions of this
Section 2.1 and such default is not fully cured within three (3) business days
after the Maker receives notice from the Holder of the occurrence thereof;  or
 
(h) any material representation or warranty made by the Maker or Guarantor
herein or in the Purchase Agreement, the Other Note or any other Transaction
Document shall prove to have been false or incorrect or breached in a material
respect on the date as of which made; or
 
(i) the Maker or any Guarantor shall (A) default in any payment of any amount or
amounts of principal of or interest on any Indebtedness (other than the
Indebtedness hereunder) the aggregate principal amount of which Indebtedness is
in excess of $25,000 or (B) default in the observance or performance of any
other agreement or condition relating to any Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders or beneficiary or
beneficiaries of such Indebtedness to cause with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity; or
 
(j) the Maker or any Guarantor shall (i) apply for or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or a substantial part of its property or assets, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under the United States Bankruptcy Code (as now or hereafter in effect) or
under the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing; or
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(k) a proceeding or case shall be commenced in respect of the Maker or any
Guarantor, without its application or consent, in any court of competent
jurisdiction, seeking (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets in connection with the liquidation
or dissolution of the Maker or any Guarantor or (iii) similar relief in respect
of it under any law providing for the relief of debtors, and such proceeding or
case described in clause (i), (ii) or (iii) shall continue undismissed, or
unstayed and in effect, for a period of thirty (30) days or any order for relief
shall be entered in an involuntary case under United States Bankruptcy Code (as
now or hereafter in effect) or under the comparable laws of any jurisdiction
(foreign or domestic) against the Maker or any Guarantor or action under the
laws of any jurisdiction (foreign or domestic) analogous to any of the foregoing
shall be taken with respect to the Maker or any Guarantor and shall continue
undismissed, or unstayed and in effect for a period of sixty (60) days; or
 
(l) the failure of the Maker to instruct its transfer agent to remove any
legends from shares of Common Stock eligible to be sold under Rule 144 of the
Securities Act and issue such unlegended certificates to the Holder within three
(3) business days of the Holder’s request so long as the Holder has provided
reasonable assurances to the Maker that such shares of Common Stock can be sold
pursuant to Rule 144; or
 
(m) the occurrence of any Event of Default under the Other Note.
 
Section 2.2 ­Remedies Upon An Event of Default.  If an Event of Default shall
have occurred and shall be continuing, the Holder of this Note may at any time
at its option declare the entire unpaid principal balance of this Note, together
with all interest accrued hereon, due and payable, and thereupon, the same shall
be accelerated and so due and payable, without presentment, demand, protest, or
notice, all of which are hereby expressly unconditionally and irrevocably waived
by the Maker; provided, however, that upon the occurrence of an Event of Default
described (i) in Sections 2.1(j) or (k) above, the outstanding principal balance
shall become immediately due and payable and (ii) in Sections 2.1(b)-(i) and (l)
–(m) above, the Holder, in its sole and absolute discretion, may (a) demand the
prepayment of this Note pursuant to Section 3.6(a) hereof (to the extent
permitted by Section 3.6(a) hereof), (b) demand that the principal amount of
this Note then outstanding and all accrued and unpaid interest thereon shall be
converted into shares of Common Stock at the Conversion Price per share on the
Trading Day immediately preceding the date the Holder demands conversion
pursuant to this clause, or (c) exercise or otherwise enforce any one or more of
the Holder’s rights, powers, privileges, remedies and interests under this Note,
the Purchase Agreement or applicable law.  No course of delay on the part of the
Holder shall operate as a waiver thereof or otherwise prejudice the right of the
Holder.  No remedy conferred hereby shall be exclusive of any other remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise.
 
 
ARTICLE III
­CONVERSION; ANTIDILUTION; PREPAYMENT
 
Section 3.1 ­Conversion Option.  At any time and from time to time on or after
the Issuance Date, this Note shall be convertible (in whole or in part), at the
option of the Holder (the “Conversion Option”), into such number of fully paid
and non-assessable shares of Common Stock (the “Conversion Rate”) as is
determined by dividing (x) that portion of the outstanding principal balance
plus any accrued but unpaid interest under this Note as of such date that the
Holder elects to convert by (y) the Conversion Price (as defined in Section 3.2
hereof) then in effect on the date on which the Holder faxes a notice of
conversion (the “Conversion Notice”), duly executed, to the Maker (facsimile
number: 866-816-1107, Attn.: Martin E. Shmagin) (the “Voluntary Conversion Date”
or “Conversion Date”), provided, however, that the Conversion Price shall be
subject to adjustment as described in Section 3.5 below.  The Holder shall
deliver this Note to the Maker at the address designated in the Purchase
Agreement at such time that this Note is fully converted.  With respect to
partial conversions of this Note, the Maker shall keep written records of the
amount of this Note converted as of each Conversion Date.
 
Section 3.2 Conversion Price.  The term “Conversion Price” shall mean $0.10,
subject to adjustment under Section 3.5 hereof.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Section 3.3  
Mechanics of Conversion.

 
(a) Not later than three (3) Trading Days after any Conversion Date, the Maker
or its designated transfer agent, as applicable, shall issue and deliver to the
Depository Trust Company (“DTC”) account on the Holder’s behalf via the Deposit
Withdrawal Agent Commission System (“DWAC”) as specified in the Conversion
Notice, registered in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder shall be entitled.  In the
alternative, not later than three (3) Trading Days after any Conversion Date,
the Maker shall deliver to the applicable Holder by express courier a
certificate or certificates which shall be free of restrictive legends and
trading restrictions (other than those required by Section 5.1 of the Purchase
Agreement) representing the number of shares of Common Stock being acquired upon
the conversion of this Note (the “Delivery Date”).  Notwithstanding the
foregoing to the contrary, the Maker or its transfer agent shall only be
obligated to issue and deliver the shares to the DTC on the Holder’s behalf via
DWAC (or certificates free of restrictive legends) if such conversion is in
connection with a sale and the Holder has complied with the applicable
prospectus delivery requirements (as evidenced by documentation furnished to and
reasonably satisfactory to the Maker) or such shares may be sold pursuant to
Rule 144 (without restriction as to volume).  If in the case of any Conversion
Notice such certificate or certificates are not delivered to or as directed by
the applicable Holder by the Delivery Date, the Holder shall be entitled by
written notice to the Maker at any time on or before its receipt of such
certificate or certificates thereafter, to rescind such conversion, in which
event the Maker shall immediately return this Note tendered for conversion,
whereupon the Maker and the Holder shall each be restored to their respective
positions immediately prior to the delivery of such notice of revocation, except
that any amounts described in Sections 3.3(b) and (c) shall be payable through
the date notice of rescission is given to the Maker.
 
(b) The Maker understands that a delay in the delivery of the shares of Common
Stock upon conversion of this Note beyond the Delivery Date could result in
economic loss to the Holder.  If the Maker fails to deliver to the Holder such
shares via DWAC (or, if applicable, certificates) by the Delivery Date, the
Maker shall pay to such Holder, in cash, an amount per Trading Day for each
Trading Day until such shares are delivered via DWAC or certificates are
delivered (if applicable), together with interest on such amount at a rate of
10% per annum, accruing until such amount and any accrued interest thereon is
paid in full, equal to the greater of (A) (i) 1% of the aggregate principal
amount of the Notes requested to be converted for the first five (5) Trading
Days after the Delivery Date and (ii) 2% of the aggregate principal amount of
the Notes requested to be converted for each Trading Day thereafter and (B)
$2,000 per day (which amount shall be paid as liquidated damages and not as a
penalty).  Nothing herein shall limit a Holder’s right to pursue actual damages
for the Maker’s failure to deliver certificates representing shares of Common
Stock upon conversion within the period specified herein and such Holder shall
have the right to pursue all remedies available to it at law or in equity
(including, without limitation, a decree of specific performance and/or
injunctive relief).  Notwithstanding anything to the contrary contained herein,
the Holder shall be entitled to withdraw a Conversion Notice, and upon such
withdrawal the Maker shall only be obligated to pay the liquidated damages
accrued in accordance with this Section 3.3(b) through the date the Conversion
Notice is withdrawn.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(c) In addition to any other rights available to the Holder, if the Maker fails
to cause its transfer agent to transmit via DWAC or transmit to the Holder a
certificate or certificates representing the shares of Common Stock issuable
upon conversion of this Note on or before the Delivery Date, and if after such
date the Holder is required by its broker to purchase (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the shares of Common Stock issuable upon conversion of
this Note which the Holder anticipated receiving upon such conversion (a
“Buy-In”), then the Maker shall (1) pay in cash to the Holder the amount by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (A) the number of shares of Common Stock issuable upon conversion
of this Note that the Maker was required to deliver to the Holder in connection
with the conversion at issue times (B) the price at which the sell order giving
rise to such purchase obligation was executed, and (2) at the option of the
Holder, either reinstate the portion of the Note and equivalent number of shares
of Common Stock for which such conversion was not honored or deliver to the
Holder the number of shares of Common Stock that would have been issued had the
Maker timely complied with its conversion and delivery obligations
hereunder.  For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Maker shall be required to pay the Holder $1,000. The
Holder shall provide the Maker written notice indicating the amounts payable to
the Holder in respect of the Buy-In, together with applicable confirmations and
other evidence reasonably requested by the Maker.  Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Maker’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of this Note as
required pursuant to the terms hereof.
 
Section 3.4  
Ownership Cap and Certain Conversion Restrictions.

 
(a) Notwithstanding anything to the contrary set forth in this Note, at no time
may all or a portion of this Note be converted if the number of shares of Common
Stock to be issued pursuant to such conversion would exceed, when aggregated
with all other shares of Common Stock owned by the Holder at such time, the
number of shares of Common Stock which would result in the Holder beneficially
owning (as determined in accordance with Section 13(d) of the Exchange Act and
the rules thereunder) more than 4.99% of all of the Common Stock outstanding at
such time; provided, however, that upon the Holder providing the Maker with
sixty-one (61) days notice (pursuant to Section 4.1 hereof) (the “Waiver
Notice”) that the Holder would like to waive this Section 3.4(a) with regard to
any or all shares of Common Stock issuable upon conversion of this Note, this
Section 3.4(a) will be of no force or effect with regard to all or a portion of
the Note referenced in the Waiver Notice.
 
(b) Notwithstanding anything to the contrary set forth in this Note, at no time
may all or a portion of this Note be converted if the number of shares of Common
Stock to be issued pursuant to such conversion, when aggregated with all other
shares of Common Stock owned by the Holder at such time, would result in the
Holder beneficially owning (as determined in accordance with Section 13(d) of
the Exchange Act and the rules thereunder) in excess of 9.99% of the then issued
and outstanding shares of Common Stock outstanding at such time.  The provisions
of this Section 3.4(b) may not be amended or waived by the Holder or the Maker.
 
Section 3.5 Adjustment of Conversion Price.
 
(a) Until the Note has been paid in full or converted in full, the Conversion
Price shall be subject to adjustment from time to time as follows (but shall not
be increased, other than pursuant to Section 3.5(a)(i) hereof):
 
(i) Adjustments for Stock Splits and Combinations.  If the Maker shall at any
time or from time to time after the Issuance Date, effect a stock split of the
outstanding Common Stock, the applicable Conversion Price in effect immediately
prior to the stock split shall be proportionately decreased.  If the Maker shall
at any time or from time to time after the Issuance Date, combine the
outstanding shares of Common Stock, the applicable Conversion Price in effect
immediately prior to the combination shall be proportionately increased.  Any
adjustments under this Section 3.5(a)(i) shall be effective at the close of
business on the date the stock split or combination occurs.
 
(ii)           Adjustments for Certain Dividends and Distributions.  If the
Maker shall at any time or from time to time after the Issuance Date, make or
issue or set a record date for the determination of holders of Common Stock
entitled to receive a dividend or other distribution payable in shares of Common
Stock, then, and in each event, the applicable Conversion Price in effect
immediately prior to such event shall be decreased as of the time of such
issuance or, in the event such record date shall have been fixed, as of the
close of business on such record date, by multiplying, the applicable Conversion
Price then in effect by a fraction:
 
(1)           the numerator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date; and
 
(2)           the denominator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date plus the number of shares
of Common Stock issuable in payment of such dividend or distribution.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(iii)           Adjustment for Other Dividends and Distributions.  If the Maker
shall at any time or from time to time after the Issuance Date, make or issue or
set a record date for the determination of holders of Common Stock entitled to
receive a dividend or other distribution payable in other than shares of Common
Stock, then, and in each event, an appropriate revision to the applicable
Conversion Price shall be made and provision shall be made (by adjustments of
the Conversion Price or otherwise) so that the holders of this Note shall
receive upon conversions thereof, in addition to the number of shares of Common
Stock receivable thereon, the number of securities of the Maker or other issuer
(as applicable) which they would have received had this Note been converted into
Common Stock on the date of such event and had thereafter, during the period
from the date of such event to and including the Conversion Date, retained such
securities (together with any distributions payable thereon during such period),
giving application to all adjustments called for during such period under this
Section 3.5(a)(iii) with respect to the rights of the holders of this Note and
the Other Note; provided, however, that if such record date shall have been
fixed and such dividend is not fully paid or if such distribution is not fully
made on the date fixed therefor, the Conversion Price shall be adjusted pursuant
to this paragraph as of the time of actual payment of such dividends or
distributions.
 
(iv)           Adjustments for Reclassification, Exchange or Substitution.  If
the Common Stock issuable upon conversion of this Note at any time or from time
to time after the Issuance Date shall be changed to the same or different number
of shares of any class or classes of stock, whether by reclassification,
exchange, substitution or otherwise (other than by way of a stock split or
combination of shares or stock dividends provided for in Sections 3.5(a)(i),
(ii) and (iii), or a reorganization, merger, consolidation, or sale of assets
provided for in Section 3.5(a)(v)), then, and in each event, an appropriate
revision to the Conversion Price shall be made and provisions shall be made (by
adjustments of the Conversion Price or otherwise) so that the Holder shall have
the right thereafter to convert this Note into the kind and amount of shares of
stock and other securities receivable upon reclassification, exchange,
substitution or other change, by holders of the number of shares of Common Stock
into which such Note might have been converted immediately prior to such
reclassification, exchange, substitution or other change, all subject to further
adjustment as provided herein.
 
(v)           Adjustments for Reorganization, Merger, Consolidation or Sales of
Assets.  If at any time or from time to time after the Issuance Date there shall
be a capital reorganization of the Maker (other than by way of a stock split or
combination of shares or stock dividends or distributions provided for in
Section 3.5(a)(i), (ii) and (iii), or a reclassification, exchange or
substitution of shares provided for in Section 3.5(a)(iv)), or a merger or
consolidation of the Maker with or into another Person where the holders of
outstanding voting securities prior to such merger or consolidation do not own
over fifty percent (50%) of the outstanding voting securities of the merged or
consolidated entity, immediately after such merger or consolidation, or the sale
of all or substantially all of the Maker’s properties or assets to any other
Person (an “Organic Change”), then as a part of such Organic Change, (A) if the
surviving entity in any such Organic Change is a public company that is
registered pursuant to the Securities Exchange Act of 1934, as amended, and its
common stock is listed or quoted on a national exchange or the OTC Bulletin
Board, an appropriate revision to the Conversion Price shall be made and
provision shall be made (by adjustments of the Conversion Price or otherwise) so
that the Holder shall have the right thereafter to convert such Note into the
kind and amount of shares of stock and other securities or property of the Maker
or any successor corporation resulting from Organic Change, and (B) if the
surviving entity in any such Organic Change is not a public company that is
registered pursuant to the Securities Exchange Act of 1934, as amended, or its
common stock is not listed or quoted on a national exchange or the OTC Bulletin
Board, the Holder shall have the right to demand prepayment pursuant to Section
3.6(b) hereof.  In any such case, appropriate adjustment shall be made in the
application of the provisions of this Section 3.5(a)(v) with respect to the
rights of the Holder after the Organic Change to the end that the provisions of
this Section 3.5(a)(v) (including any adjustment in the applicable Conversion
Price then in effect and the number of shares of stock or other securities
deliverable upon conversion of this Note and the Other Note) shall be applied
after that event in as nearly an equivalent manner as may be practicable.
 
(vi)           Adjustments for Issuance of Additional Shares of Common Stock. In
the event the Maker, shall, at any time, from time to time, issue or sell any
additional shares of common stock (otherwise than as provided  in the foregoing
subsections (i) through (v) of this Section 3.5(a) or pursuant to Common Stock
Equivalents (hereafter defined) granted or issued prior to the Issuance Date)
(“Additional Shares of Common Stock”), at a price per share less than the
Conversion Price then in effect or without consideration, then the Conversion
Price upon each such issuance shall be reduced to a price equal to the
consideration per share paid for such Additional Shares of Common Stock.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(vii)           Issuance of Common Stock Equivalents.  The provisions of this
Section 3.5(a)(vii) shall apply if (a) the Maker, at any time after the Issuance
Date, shall issue any securities convertible into or exchangeable for, directly
or indirectly, Common Stock (“Convertible Securities”), other than the Notes, or
(b) any rights or warrants or options to purchase any such Common Stock or
Convertible Securities (collectively, the “Common Stock Equivalents”) shall be
issued or sold.  If the price per share for which Additional Shares of Common
Stock may be issuable pursuant to any such Common Stock Equivalent shall be less
than the applicable Conversion Price then in effect, or if, after any such
issuance of Common Stock Equivalents, the price per share for which Additional
Shares of Common Stock may be issuable thereafter is amended or adjusted, and
such price as so amended shall be less than the applicable Conversion Price in
effect at the time of such amendment or adjustment, then the applicable
Conversion Price upon each such issuance or amendment shall be adjusted as
provided in the first sentence of subsection (vi) of this Section 3.5(a).
 
(viii)           Consideration for Stock.  In case any shares of Common Stock or
any Common Stock Equivalents shall be issued or sold:
 
(1)           in connection with any merger or consolidation in which the Maker
is the surviving corporation (other than any consolidation or merger in which
the previously outstanding shares of Common Stock of the Maker shall be changed
to or exchanged for the stock or other securities of another corporation), the
amount of consideration therefor shall be, deemed to be the fair value, as
determined reasonably and in good faith by the Board of Directors of the Maker,
of such portion of the assets and business of the nonsurviving corporation as
such Board may determine to be attributable to such shares of Common Stock,
Convertible Securities, rights or warrants or options, as the case may be; or
 
(2)           in the event of any consolidation or merger of the Maker in which
the Maker is not the surviving corporation or in which the previously
outstanding shares of Common Stock of the Maker shall be changed into or
exchanged for the stock or other securities of another corporation, or in the
event of any sale of all or substantially all of the assets of the Maker for
stock or other securities of any corporation, the Maker shall be deemed to have
issued a number of shares of its Common Stock for stock or securities or other
property of the other corporation computed on the basis of the actual exchange
ratio on which the transaction was predicated, and for a consideration equal to
the fair market value on the date of such transaction of all such stock or
securities or other property of the other corporation.  If any such calculation
results in adjustment of the applicable Conversion Price, or the number of
shares of Common Stock issuable upon conversion of the Notes, the determination
of the applicable Conversion Price or the number of shares of Common Stock
issuable upon conversion of the Notes immediately prior to such merger,
consolidation or sale, shall be made after giving effect to such adjustment of
the number of shares of Common Stock issuable upon conversion of the Notes.  In
the event Common Stock is issued with other shares or securities or other assets
of the Maker for consideration which covers both, the consideration computed as
provided in this Section 3.5(a)(viii) shall be allocated among such securities
and assets as determined in good faith by the Board of Directors of the Maker;
or
 
(3)           for services, other than as permitted pursuant to Section 3.5(c)
hereof, the amount of consideration therefor shall be deemed to be the par value
of the Common Stock.


(b) Record Date.  In case the Maker shall take record of the holders of its
Common Stock for the purpose of entitling them to subscribe for or purchase
Common Stock or Convertible Securities, then the date of the issue or sale of
the shares of Common Stock shall be deemed to be such record date.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(c) Certain Issues Excepted.  Anything herein to the contrary notwithstanding,
the Maker shall not be required to make any adjustment to the Conversion Price
in connection with the following: (a) issuances of shares of Common Stock or
options to employees, officers or directors of the Maker pursuant to any stock
or option plan existing on the date hereof (and not amended to increase the
shares available for grant or issuance thereunder) if such grants were duly
approved by a majority of the non-employee members of the Board of Directors of
the Maker or a majority of the members of a committee of non-employee directors
established for such purpose and, in the case of any options, the exercise price
of such options are in excess of the closing price of the Common Stock on the
date of grant; (b) issuances of securities upon the exercise or exchange of or
conversion of any securities issued hereunder and/or securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the Issuance Date, provided that such securities have not been
amended since the Issuance Date to increase the number of such securities or to
decrease the exercise, exchange or conversion price of any such securities, and
(c) securities issued pursuant to acquisitions or strategic transactions,
provided any such issuance shall only be to a person which is, itself or through
its subsidiaries, an operating company in a business synergistic with the
business of the Maker and in which the Maker receives benefits in addition to
the investment of funds, but shall not include a transaction in which the Maker
is issuing securities primarily for the purpose of raising capital or to an
entity whose primary business is investing in securities.


(d)           No Impairment.  The Maker shall not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Maker, but will at all
times in good faith, assist in the carrying out of all the provisions of this
Section 3.5 and in the taking of all such action as may be necessary or
appropriate in order to protect the Conversion Rights of the Holder against
impairment.  In the event a Holder shall elect to convert any Notes as provided
herein, the Maker cannot refuse conversion based on any claim that such Holder
or any one associated or affiliated with such Holder has been engaged in any
violation of law, violation of an agreement to which such Holder is a party or
for any reason whatsoever, unless, an injunction from a court, or notice,
restraining and or adjoining conversion of all or of said Notes shall have
issued and the Maker posts a surety bond for the benefit of such Holder in an
amount equal to one hundred thirty percent (130%) of the amount of the Notes the
Holder has elected to convert, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to such Holder (as liquidated damages) in the event it obtains
judgment.


(e)           Certificates as to Adjustments.  Upon occurrence of each
adjustment or readjustment of the Conversion Price or number of shares of Common
Stock issuable upon conversion of this Note pursuant to this Section 3.5, the
Maker at its expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Holder a certificate setting
forth such adjustment and readjustment, showing in detail the facts upon which
such adjustment or readjustment is based.  The Maker shall, upon written request
of the Holder, at any time, furnish or cause to be furnished to the Holder a
like certificate setting forth such adjustments and readjustments, the
applicable Conversion Price in effect at the time, and the number of shares of
Common Stock and the amount, if any, of other securities or property which at
the time would be received upon the conversion of this Note.  Notwithstanding
the foregoing, the Maker shall not be obligated to deliver a certificate unless
such certificate would reflect an increase or decrease of at least one percent
(1%) of such adjusted amount.
 
(f)           Issue Taxes.  The Maker shall pay any and all issue and other
taxes, excluding federal, state or local income taxes, that may be payable in
respect of any issue or delivery of shares of Common Stock on conversion of this
Note pursuant thereto; provided, however, that the Maker shall not be obligated
to pay any transfer taxes resulting from any transfer requested by the Holder in
connection with any such conversion.
 
(g)           Fractional Shares.  No fractional shares of Common Stock shall be
issued upon conversion of this Note.  In lieu of any fractional shares to which
the Holder would otherwise be entitled, the Maker shall pay cash equal to the
product of such fraction multiplied by the average of the Closing Bid Prices of
the Common Stock for the five (5) consecutive Trading Days immediately preceding
the Conversion Date.
 
(h)           Reservation of Common Stock.  The Maker shall at all times when
this Note shall be outstanding, reserve and keep available out of its authorized
but unissued Common Stock, such number of shares of Common Stock as shall from
time to time be sufficient to effect the conversion of this Note and all
interest accrued thereon; provided that the number of shares of Common Stock so
reserved shall at no time be less than one hundred twenty percent (120%) of the
number of shares of Common Stock for which this Note and all interest accrued
thereon are at any time convertible.  The Maker shall, from time to time in
accordance with Delaware law, increase the authorized number of shares of Common
Stock if at any time the unissued number of authorized shares shall not be
sufficient to satisfy the Maker’s obligations under this Section 3.5(h).
 
(i)           ­Regulatory Compliance.  If any shares of Common Stock to be
reserved for the purpose of conversion of this Note or any interest accrued
thereon require registration or listing with or approval of any governmental
authority, stock exchange or other regulatory body under any federal or state
law or regulation or otherwise before such shares may be validly issued or
delivered upon conversion, the Maker shall, at its sole cost and expense, in
good faith and as expeditiously as possible, endeavor to secure such
registration, listing or approval, as the case may be.
 
 
 
 
9

--------------------------------------------------------------------------------

 

 
Section 3.6 Prepayment.
 
(a)           Prepayment Upon an Event of Default.  Notwithstanding anything to
the contrary contained herein, upon the occurrence of an Event of Default
described in Sections 2.1(b)-(i) or (l)-(m) hereof, the Holder shall have the
right, at such Holder’s option, to require the Maker to prepay in cash all or a
portion of this Note at a price equal to one hundred and ten percent (110%) of
the aggregate principal amount of this Note plus all accrued and unpaid interest
applicable at the time of such request.  Nothing in this Section 3.6(a) shall
limit the Holder’s rights under Section 2.2 hereof.
 
(b)           Prepayment Option Upon Major Transaction.  In addition to all
other rights of the Holder contained herein, simultaneous with the occurrence of
a Major Transaction (as defined below), the Holder shall have the right, at the
Holder’s option, to require the Maker to prepay all or a portion of the Holder’s
Notes in cash at a price equal to the sum of (i) the greater of (A) one hundred
and ten percent (110%) of the aggregate principal amount of this Note plus all
accrued and unpaid interest and (B) in the event at such time the Holder is
unable to obtain the benefit of its conversion rights through the conversion of
this Note and resale of the shares of Common Stock issuable upon conversion
hereof in accordance with the terms of this Note and the other Transaction
Documents or the Equity Conditions are not satisfied with respect to all such
shares of Common Stock, the aggregate principal amount of this Note plus all
accrued but unpaid interest hereon, divided by the Conversion Price on (x) the
date the Prepayment Price (as defined below) is demanded or otherwise due or (y)
the date the Major Transaction Prepayment Price is paid in full, whichever is
less, multiplied by the VWAP on (x) the date the Major Transaction Prepayment
Price is demanded or otherwise due, and (y) the date the Major Transaction
Prepayment Price is paid in full, whichever is greater, and (ii) all other
amounts, costs, expenses and liquidated damages due in respect of this Note and
the other Transaction Documents (the “Major Transaction Prepayment Price”).
 
(c)           Prepayment Option Upon Triggering Event.  In addition to all other
rights of the Holder contained herein, after a Triggering Event (as defined
below), the Holder shall have the right, at the Holder’s option, to require the
Maker to prepay all or a portion of this Note in cash at a price equal to the
sum of (i) the greater of (A) one hundred and ten percent (110%) of the
aggregate principal amount of this Note plus all accrued and unpaid interest and
(B) the aggregate principal amount of this Note plus all accrued but unpaid
interest hereon, divided by the Conversion Price on (x) the date the Prepayment
Price (as defined below) is demanded or otherwise due or (y) the date the
Prepayment Price is paid in full, whichever is less, multiplied by the VWAP on
(x) the date the Prepayment Price is demanded or otherwise due, and (y) the date
the Prepayment Price is paid in full, whichever is greater, and (ii) all other
amounts, costs, expenses and liquidated damages due in respect of this Note and
the other Transaction Documents (the “Triggering Event Prepayment Price,” and,
collectively with the Major Transaction Prepayment Price, the “Prepayment
Price”).
 
(d)           “Major Transaction.”  A “Major Transaction” shall be deemed to
have occurred at such time as any of the following events:
 
(i)           the consolidation, merger or other business combination of the
Maker with or into another Person (other than (A) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Maker or (B) a consolidation, merger or other business combination in which
the Maker is the surviving entity and the holders of the Maker’s voting power
immediately prior to the transaction continue after the transaction to hold,
directly or indirectly, the voting power of the surviving entity or entities
necessary to elect a majority of the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities).
 
(ii)           the sale or transfer of more than fifty percent (50%) of the
Maker’s assets (based on the fair market value as determined in good faith by
the Maker’s Board of Directors) other than inventory in the ordinary course of
business in one or a related series of transactions; or
 
(iii)           closing of a purchase, tender or exchange offer made to the
holders of more than fifty percent (50%) of the outstanding shares of Common
Stock in which more than fifty percent (50%) of the outstanding shares of Common
Stock were tendered and accepted.
 
(e)  
[Reserved]



(f) “Triggering Event.” A “Triggering Event” shall be deemed to have occurred at
such time as any of the following events:
 
(i) the suspension from listing, without subsequent listing on any one of, or
the failure of the Common Stock to be listed on at least one of the OTC Bulletin
Board, the American Stock Exchange, the Nasdaq Capital Markets, the Nasdaq
Global Market, the Nasdaq Global Select Market or The New York Stock Exchange,
Inc. for a period of five (5) consecutive Trading Days;
 
(ii) the Maker’s notice to any holder of the Notes, including by way of public
announcement, at any time, of its inability to comply (including for any of the
reasons described in Section 3.7) or its intention not to comply with proper
requests for conversion of any Notes into shares of Common Stock; or
 
(iii) the Maker’s failure to comply with a Conversion Notice tendered in
accordance with the provisions of this Note within ten (10) business days after
the receipt by the Maker of the Conversion Notice; or
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
(iv) the Maker deregisters its shares of Common Stock and as a result such
shares of Common Stock are no longer publicly traded; or
 
(v) the Maker consummates a “going private” transaction and as a result the
Common Stock is no longer registered under Sections 12(b) or 12(g) of the
Exchange Act; or
 
(vi) the Maker defaults in the payment of (1) the principal amount hereunder
when due, or (2) interest on, or liquidated damages in respect of, this Note, as
and when the same shall become due and payable (whether on the Maturity Date or
by acceleration or otherwise); or
 
(vii) the Maker shall fail to comply with Section 5.12(c) of this Note.
 
(g)           [Reserved]


(h)           Mechanics of Prepayment at Option of Holder Upon Major
Transaction.  No sooner than fifteen (15) days nor later than ten (10) days
prior to the consummation of a Major Transaction, but not prior to the public
announcement of such Major Transaction, the Maker shall deliver written notice
thereof via facsimile and overnight courier (“Notice of Major Transaction”) to
the Holder of this Note.  At any time after receipt of a Notice of Major
Transaction (or, in the event a Notice of Major Transaction is not delivered at
least ten (10) days prior to a Major Transaction, at any time within ten (10)
days prior to a Major Transaction), any holder of the Notes then outstanding may
require the Maker to prepay, effective immediately prior to the consummation of
such Major Transaction, all of the holder’s Notes then outstanding by delivering
written notice thereof via facsimile and overnight courier (“Notice of
Prepayment at Option of Holder Upon Major Transaction”) to the Maker, which
Notice of Prepayment at Option of Holder Upon Major Transaction shall indicate
(i) the principal amount of the Notes that such holder is electing to have
prepaid and (ii) the applicable Major Transaction Prepayment Price, as
calculated pursuant to Section 3.6(b) above.
 
(i)           Mechanics of Prepayment at Option of Holder Upon Triggering
Event.  Within one (1) business day after the occurrence of a Triggering Event,
the Maker shall deliver written notice thereof via facsimile and overnight
courier (“Notice of Triggering Event”) to each holder of the Notes.  At any time
after the earlier of a holder’s receipt of a Notice of Triggering Event and such
holder becoming aware of a Triggering Event, any holder of this Note and the
Other Note then outstanding may require the Maker to prepay all of the Notes on
a pro rata basis by delivering written notice thereof via facsimile and
overnight courier (“Notice of Prepayment at Option of Holder Upon Triggering
Event”) to the Maker, which Notice of Prepayment at Option of Holder Upon
Triggering Event shall indicate (i) the amount of the Note that such holder is
electing to have prepaid and (ii) the applicable Triggering Event Prepayment
Price, as calculated pursuant to Section 3.6(c) above.  A holder shall only be
permitted to require the Maker to prepay the Note pursuant to Section 3.6 hereof
for the greater of a period of ten (10) days after receipt by such holder of a
Notice of Triggering Event or for so long as such Triggering Event is
continuing.
 
(j)           Payment of Prepayment Price.  Upon the Maker’s receipt of a
Notice(s) of Prepayment at Option of Holder Upon Triggering Event or a Notice(s)
of Prepayment at Option of Holder Upon Major Transaction from any holder of the
Notes, the Maker shall immediately notify each holder of the Notes by facsimile
of the Maker’s receipt of such Notice(s) of Prepayment at Option of Holder Upon
Triggering Event or Notice(s) of Prepayment at Option of Holder Upon Major
Transaction and each holder which has sent such a notice shall promptly submit
to the Maker such holder’s certificates representing the Notes which such holder
has elected to have prepaid.  The Maker shall deliver the applicable Triggering
Event Prepayment Price, in the case of a prepayment pursuant to Section 3.6(i),
to such holder within five (5) business days after the Maker’s receipt of a
Notice of Prepayment at Option of Holder Upon Triggering Event and, in the case
of a prepayment pursuant to Section 3.6(h), the Maker shall deliver the
applicable Major Transaction Prepayment Price immediately prior to the
consummation of the Major Transaction; provided that a holder’s original Note
shall have been so delivered to the Maker; provided further that if the Maker is
unable to prepay all of the Notes to be prepaid, the Maker shall prepay an
amount from each holder of the Notes being prepaid equal to such holder’s
pro-rata amount (based on the number of Notes and the Other Note held by such
holder relative to the number of Notes and the Other Note outstanding) of all
Notes being prepaid.  If the Maker shall fail to prepay all of the Notes
submitted for prepayment (other than pursuant to a dispute as to the arithmetic
calculation of the Prepayment Price), in addition to any remedy such holder of
the Notes may have under this Note and the Purchase Agreement, the applicable
Prepayment Price payable in respect of such Notes not prepaid shall bear
interest at the rate of two percent (2%) per month (prorated for partial months)
until paid in full.  Until the Maker pays such unpaid applicable Prepayment
Price in full to a holder of the Notes submitted for prepayment, such holder
shall have the option (the “Void Optional Prepayment Option”) to, in lieu of
prepayment, require the Maker to promptly return to such holder(s) all of the
Notes that were submitted for prepayment by such holder(s) under this Section
3.6 and for which the applicable Prepayment Price has not been paid, by sending
written notice thereof to the Maker via facsimile (the “Void Optional Prepayment
Notice”).  Upon the Maker’s receipt of such Void Optional Prepayment Notice(s)
and prior to payment of the full applicable Prepayment Price to such holder, (i)
the Notice(s) of Prepayment at Option of Holder Upon Triggering Event or the
Notice(s) of Prepayment at Option of Holder Upon Major Transaction, as the case
may be, shall be null and void with respect to those Notes submitted for
prepayment and for which the applicable Prepayment Price has not been paid, (ii)
the Maker shall immediately return any Notes submitted to the Maker by each
holder for prepayment under this Section 3.6(j) and for which the applicable
Prepayment Price has not been paid and (iii) the Conversion Price of such
returned Notes shall be adjusted to the lesser of (A) the Conversion Price as in
effect on the date on which the Void Optional Prepayment Notice(s) is delivered
to the Maker and (B) the lowest Closing Bid Price during the period beginning on
the date on which the Notice(s) of Prepayment of Option of Holder Upon Major
Transaction or the Notice(s) of Prepayment at Option of Holder Upon Triggering
Event, as the case may be, is delivered to the Maker and ending on the date on
which the Void Optional Prepayment Notice(s) is delivered to the Maker; provided
that no adjustment shall be made if such adjustment would result in an increase
of the Conversion Price then in effect.  A holder’s delivery of a Void Optional
Prepayment Notice and exercise of its rights following such notice shall not
effect the Maker’s obligations to make any payments which have accrued prior to
the date of such notice.  Payments provided for in this Section 3.6 shall have
priority to payments to other stockholders in connection with a Major
Transaction.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
Section 3.7 Inability to Fully Convert.
 
(a)           Holder’s Option if Maker Cannot Fully Convert.  If, upon the
Maker’s receipt of a Conversion Notice, the Maker cannot issue shares of Common
Stock for any reason, including, without limitation, because the Maker (x) does
not have a sufficient number of shares of Common Stock authorized and available,
or (y) is otherwise prohibited by applicable law or by the rules or regulations
of any stock exchange, interdealer quotation system or other self-regulatory
organization with jurisdiction over the Maker or any of its securities from
issuing all of the Common Stock which is to be issued to the Holder pursuant to
a Conversion Notice, then the Maker shall issue as many shares of Common Stock
as it is able to issue in accordance with the Holder’s Conversion Notice and,
with respect to the unconverted portion of this Note, the Holder, solely at
Holder’s option, can elect to:
 
(i) If the Maker’s inability to honor any conversion fully is pursuant to
Section 3.7(a)(x) above, require the Maker to prepay that portion of this Note
for which the Maker is unable to issue Common Stock in accordance with the
Holder’s Conversion Notice (the “Mandatory Prepayment”) at a price per share
equal to the Triggering Event Prepayment Price as of such Conversion Date (the
“Mandatory Prepayment Price”);
 
(ii) if the Maker’s inability to fully convert is pursuant to Section 3.7(a)(y)
above, require the Maker to issue restricted shares of Common Stock in
accordance with such holder’s Conversion Notice;
 
(iii) void its Conversion Notice and retain or have returned, as the case may
be, this Note that was to be converted pursuant to the Conversion Notice
(provided that the Holder’s voiding its Conversion Notice shall not effect the
Maker’s obligations to make any payments which have accrued prior to the date of
such notice);
 
(iv) exercise its Buy-In rights pursuant to and in accordance with the terms and
provisions of Section 3.3(c) of this Note.
 
In the event a Holder shall elect to convert any portion of its Notes as
provided herein, the Maker cannot refuse conversion based on any claim that such
Holder or any one associated or affiliated with such Holder has been engaged in
any violation of law, violation of an agreement to which such Holder is a party
or for any reason whatsoever, unless, an injunction from a court, on notice,
restraining and or adjoining conversion of all or of said Notes shall have been
issued and the Maker posts a surety bond for the benefit of such Holder in an
amount equal to 130% of the principal amount of the Notes the Holder has elected
to convert, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Holder in the event it obtains judgment.


(b)           Mechanics of Fulfilling Holder’s Election.  The Maker shall
immediately send via facsimile to the Holder, upon receipt of a facsimile copy
of a Conversion Notice from the Holder which cannot be fully satisfied as
described in Section 3.7(a) above, a notice of the Maker’s inability to fully
satisfy the Conversion Notice (the “Inability to Fully Convert Notice”).  Such
Inability to Fully Convert Notice shall indicate (i) the reason why the Maker is
unable to fully satisfy such holder’s Conversion Notice, (ii) the amount of this
Note which cannot be converted and (iii) the applicable Mandatory Prepayment
Price.  The Holder shall notify the Maker of its election pursuant to Section
3.7(a) above by delivering written notice via facsimile to the Maker (“Notice in
Response to Inability to Convert”).
 
(c)           Payment of Prepayment Price.  If the Holder shall elect to have
its Notes prepaid pursuant to Section 3.7(a)(i) above, the Maker shall pay the
Mandatory Prepayment Price to the Holder within thirty (30) days of the Maker’s
receipt of the Holder’s Notice in Response to Inability to Convert, provided
that prior to the Maker’s receipt of the Holder’s Notice in Response to
Inability to Convert the Maker has not delivered a notice to the Holder stating,
to the satisfaction of the Holder, that the event or condition resulting in the
Mandatory Prepayment has been cured and all Conversion Shares issuable to the
Holder can and will be delivered to the Holder in accordance with the terms of
this Note.  If the Maker shall fail to pay the applicable Mandatory Prepayment
Price to the Holder on the date that is one (1) business day following the
Maker’s receipt of the Holder’s Notice in Response to Inability to Convert
(other than pursuant to a dispute as to the determination of the arithmetic
calculation of the Prepayment Price), in addition to any remedy the Holder may
have under this Note and the Purchase Agreement, such unpaid amount shall bear
interest at the rate of two percent (2%) per month (prorated for partial months)
until paid in full.  Until the full Mandatory Prepayment Price is paid in full
to the Holder, the Holder may (i) void the Mandatory Prepayment with respect to
that portion of the Note for which the full Mandatory Prepayment Price has not
been paid, (ii) receive back such Note, and (iii) require that the Conversion
Price of such returned Note be adjusted to the lesser of (A) the Conversion
Price as in effect on the date on which the Holder voided the Mandatory
Prepayment and (B) the lowest Closing Bid Price during the period beginning on
the Conversion Date and ending on the date the Holder voided the Mandatory
Prepayment.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
(d)           Pro-rata Conversion and Prepayment.  In the event the Maker
receives a Conversion Notice from more than one holder of the Notes on the same
day and the Maker can convert and prepay some, but not all, of the Notes
pursuant to this Section 3.7, the Maker shall convert and prepay from each
holder of the Notes electing to have its Notes converted and prepaid at such
time an amount equal to such holder’s pro-rata amount (based on the principal
amount of the Notes held by such holder relative to the principal amount of the
Notes and the Other Note outstanding) of all the Notes being converted and
prepaid at such time.
 
Section 3.8 No Rights as Shareholder.  Nothing contained in this Note shall be
construed as conferring upon the Holder, prior to the conversion of this Note,
the right to vote or to receive dividends or to consent or to receive notice as
a shareholder in respect of any meeting of shareholders for the election of
directors of the Maker or of any other matter, or any other rights as a
shareholder of the Maker.
 
 
ARTICLE IV
 
COVENANTS


For so long as this Note is outstanding, without the prior written consent of
the holders of at least a majority of the aggregate principal amount of the
Notes and the Other Note (together, as one class):


Section 4.1 No Liens.  Other than Permitted Liens, the Maker shall not, and
shall not permit the Guarantors to, enter into, create, incur, assume or suffer
to exist any liens, security interests, charges, claims or other encumbrances of
any kind (collectively, “Liens”) on or with respect to any of its assets now
owned or hereafter acquired or any interest therein or any income or profits
therefrom.
 
Section 4.2 No Indebtedness.  Other than Indebtedness existing on the date
hereof and disclosed in the Commission Documents and Permitted Subordinated
Indebtedness, the Maker shall not, and shall not permit any Guarantor to, enter
into, create, incur, assume or suffer to exist any Indebtedness.
 
Section 4.3 Compliance with Transaction Documents.  The Maker shall, and shall
cause the Guarantors to, comply with its obligations under this Note and the
other Transaction Documents.
 
Section 4.4 Compliance with Law.  The Maker shall, and shall cause each of the
Guarantors to, comply with law and duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets.
 
Section 4.5 Transactions with Affiliates.  The Maker shall not, and shall not
permit the Guarantors to, engage in any transactions with any officer, director,
employee or any Affiliate of the Maker, including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Maker, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee or partner, in
each case in excess of $50,000, other than (i) for payment of reasonable salary
for services actually rendered, as approved by the Board of Directors of the
Maker as fair in all respects to the Maker, and (ii) reimbursement for expenses
incurred on behalf of the Maker.
 
Section 4.6 No Dividends.  the Maker shall not, and shall not permit any
Guarantor to, (i) declare or pay any dividends or make any distributions to any
holder(s) of Common Stock or other equity security of the Maker or such
Guarantors (other than dividend and distributions from a Guarantor to the Maker
which are applied immediately to the repayment of this Note), (ii) purchase or
otherwise acquire for value, directly or indirectly, any shares or other equity
security of the Maker or any Guarantor, (iii) form, create or permit to exist
any subsidiary (other than the Guarantors existing on the date hereof) or become
a partner in any partnership or joint venture, or make any acquisition of any
interest in any Person or acquire substantially all of the assets of any Person,
or (iv) transfer, assign, pledge, issue or otherwise permit any equity or other
ownership interests in the Guarantors to be beneficially owned or held by any
person other than the Maker.
 
Section 4.7 No Merger or Sale of Assets.  The Maker shall not, and shall not
permit any Guarantor to, (i) merge or consolidate or sell or dispose of all its
assets or any substantial portion thereof or (ii) in any way or manner alter its
organizational structure or effect a change of entity;
 
Section 4.8 Payment of Taxes, Etc.  The Maker shall, and shall cause each of the
Guarantors to, promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Maker and
the Guarantors, except for such failures to pay that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect; provided, however, that any such tax, assessment, charge or levy
need not be paid if the validity thereof shall currently be contested in good
faith by appropriate proceedings and if the Maker or such Guarantors shall have
set aside on its books adequate reserves with respect thereto, and provided,
further, that the Maker and such Guarantors will pay all such taxes,
assessments, charges or levies forthwith upon the commencement of proceedings to
foreclose any lien which may have attached as security therefor.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
Section 4.9 Corporate Existence.  The Maker shall, and shall cause each of the
Guarantors to, maintain in full force and effect its corporate existence, rights
and franchises and all licenses and other rights to use property owned or
possessed by it and reasonably deemed to be necessary to the conduct of its
business.
 
Section 4.10 Investment Company Act.  The Maker shall conduct its businesses in
a manner so that it will not become subject to the Investment Company Act of
1940, as amended.
 
Section 4.11  Maintenance of Assets.  The Maker shall, and shall cause the
Guarantors to, keep its properties in good repair, working order and condition,
reasonable wear and tear excepted, and from time to time make all necessary and
proper repairs, renewals, replacements, additions and improvements thereto.
 
Section 4.12 Indebtedness to Affiliates.   The Maker shall not, and shall not
permit any Guarantor to, make any payment on any indebtedness owed to officers,
directors or Affiliates, or any indebtedness described on Schedule 2.1(k) of the
Purchase Agreement.
 
Section 4.13 Restriction on Dividends.  The Maker shall not, and shall not
permit any Guarantor to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any encumbrance or restriction on the
ability of any Guarantor to pay dividends or distributions to the Maker, pay any
indebtedness owed to the Maker or transfer any properties or assets to the
Maker.
 
Section 4.14 No Investments.  The Maker shall not, and shall not permit any
Guarantor to, make or suffer to exist any Investments or commitments therefor,
other than Investments made in the ordinary course of business.
 
Section 4.15 No Lien on IP.  The Maker shall not, and the Maker shall not permit
any Guarantor to, directly or indirectly, to encumber or allow any Liens on, any
of its copyright rights, copyright applications, copyright registrations and
like protections in each work of authorship and derivative work, whether
published or unpublished, any patents, patent applications and like protections,
including improvements, divisions, continuations, renewals, reissues,
extensions, and continuations-in-part of the same, trademarks, service marks
and, to the extent permitted under applicable law, any applications therefor,
whether registered or not, and the goodwill of the business of the Maker and its
Subsidiaries connected with and symbolized thereby, know-how, operating manuals,
trade secret rights, rights to unpatented inventions, and any claims for damage
by way of any past, present, or future infringement of any of the foregoing,
other than Permitted Liens.
 




 
14

--------------------------------------------------------------------------------

 
 
ARTICLE V
­MISCELLANEOUS
 
Section 5.1 ­Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, telecopy or facsimile at the
address or number designated in the Purchase Agreement (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The Maker will give
written notice to the Holder at least ten (10) days prior to the date on which
the Maker takes a record (x) with respect to any dividend or distribution upon
the Common Stock, (y) with respect to any pro rata subscription offer to holders
of Common Stock or (z) for determining rights to vote with respect to any
Organic Change, dissolution, liquidation or winding-up and in no event shall
such notice be provided to such holder prior to such information being made
known to the public.  The Maker will also give written notice to the Holder at
least ten (10) days prior to the date on which any Organic Change, dissolution,
liquidation or winding-up will take place and in no event shall such notice be
provided to the Holder prior to such information being made known to the public.
The Maker shall promptly notify the Holder of this Note of any notices sent or
received, or any actions taken with respect to the Other Note.
 
Section 5.2 Governing Law.  This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Note shall not
be interpreted or construed with any presumption against the party causing this
Note to be drafted.  All payment obligations arising under this Note are subject
to the express condition that at no time shall the Borrower be obligated or
required to pay interest at a rate which could subject the Holder to either
civil or criminal liability as a result of being in excess of the maximum rate
which the Borrower is permitted by law to contract or agree to pay. If by the
terms of this Note, the Borrower is at any time required or obligated to pay
interest at a rate in excess of such maximum rate, the applicable rate of
interest shall be deemed to be immediately reduced to such maximum rate, and
interest thus payable shall be computed at such maximum rate, and the portion of
all prior interest payments in excess of such maximum rate shall be applied and
shall be deemed to have been payments in reduction of principal.
 
Section 5.3 ­Headings.  Article and section headings in this Note are included
herein for purposes of convenience of reference only and shall not constitute a
part of this Note for any other purpose.
 
Section 5.4 Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a holder’s right to pursue actual damages for any failure by the
Maker to comply with the terms of this Note.  Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the holder thereof and shall
not, except as expressly provided herein, be subject to any other obligation of
the Maker (or the performance thereof).  The Maker acknowledges that a breach by
it of its obligations hereunder will cause irreparable and material harm to the
Holder and that the remedy at law for any such breach may be inadequate.
Therefore the Maker agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available rights
and remedies, at law or in equity, to seek and obtain such equitable relief,
including but not limited to an injunction restraining any such breach or
threatened breach, without the necessity of showing economic loss and without
any bond or other security being required.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
Section 5.5 Enforcement Expenses.  The Maker agrees to pay all costs and
expenses of enforcement of this Note, including, without limitation, reasonable
attorneys’ fees and expenses.
 
Section 5.6 Binding Effect.   The obligations of the Maker and the Holder set
forth herein shall be binding upon the successors and assigns of each such
party, whether or not such successors or assigns are permitted by the terms
hereof.
 
Section 5.7 Amendments.  This Note may not be modified or amended in any manner
except in writing executed by the Maker and the Holder.
 
Section 5.8 Compliance with Securities Laws.  The Holder of this Note
acknowledges that this Note is being acquired solely for the Holder’s own
account and not as a nominee for any other party, and for investment, and that
the Holder shall not offer, sell or otherwise dispose of this Note except in
compliance with applicable securities laws.  This Note and any Note issued in
substitution or replacement therefor shall be stamped or imprinted with a legend
in substantially the following form:
 
“THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE MAKER OF AN OPINION OF COUNSEL IN
THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO THE MAKER THAT THIS
NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE MAY BE
SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION
FROM REGISTRATION UNDER THE ACT AND SUCH STATE SECURITIES LAWS.”


Section 5.9 ­Consent to Jurisdiction.  Each of the Maker and the Holder (i)
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court sitting in the Southern District of New York and the courts of
the State of New York located in New York county for the purposes of any suit,
action or proceeding arising out of or relating to this Note and (ii) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.  Each of the Maker and the
Holder consents to process being served in any such suit, action or proceeding
by mailing a copy thereof to such party at the address in effect for notices to
it under the Purchase Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing in this
Section 5.9 shall affect or limit any right to serve process in any other manner
permitted by law.  Each of the Maker and the Holder hereby agree that the
prevailing party in any suit, action or proceeding arising out of or relating to
this Note shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party.
 
Section 5.10 ­Parties in Interest.  This Note shall be binding upon, inure to
the benefit of and be enforceable by the Maker, the Holder and their respective
successors and permitted assigns.
 
Section 5.11 ­Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
 
Section 5.12 ­Maker Waivers; Dispute Resolution.  Except as otherwise
specifically provided herein, the Maker and all others that may become liable
for all or any part of the obligations evidenced by this Note, hereby waive
presentment, demand, notice of nonpayment, protest and all other demands’ and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, and do hereby consent to any number of renewals of extensions of
the time or payment hereof and agree that any such renewals or extensions may be
made without notice to any such persons and without affecting their liability
herein and do further consent to the release of any person liable hereon, all
without affecting the liability of the other persons, firms or Maker liable for
the payment of this Note, AND DO HEREBY WAIVE TRIAL BY JURY.
 
(a) No delay or omission on the part of the Holder in exercising its rights
under this Note, or course of conduct relating hereto, shall operate as a waiver
of such rights or any other right of the Holder, nor shall any waiver by the
Holder of any such right or rights on any one occasion be deemed a waiver of the
same right or rights on any future occasion.
 
 
16

--------------------------------------------------------------------------------

 
 
 
(b) THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS
A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.
 


(c) In the case of a dispute as to the determination of the Closing Bid Price or
the VWAP or the arithmetic calculation of the Conversion Price, any adjustment
to the Conversion Price, liquidated damages amount, interest or dividend
calculation, or any redemption price, redemption amount, adjusted Conversion
Price, or similar calculation, or as to whether a subsequent issuance of
securities is prohibited hereunder or would lead to an adjustment to the
Conversion Price, the Maker shall submit the disputed determinations or
arithmetic calculations via facsimile within two (2) Business Days of receipt,
or deemed receipt, of the Conversion Notice, any redemption notice, default
notice or other event giving rise to such dispute, as the case may be, to the
Holder. If the Holder and the Maker are unable to agree upon such determination
or calculation within two (2) Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Maker shall,
within two (2) Business Days submit via facsimile (a) the disputed determination
of the Closing Price or the VWAP to an independent, reputable investment bank
selected by the Maker and approved by the Holder, which approval shall not be
unreasonably withheld, (b) the disputed arithmetic calculation of the Conversion
Price, adjusted Conversion Price or any redemption price, redemption amount or
default amount to the Maker’s independent, outside accountant or (c) the
disputed facts regarding whether a subsequent issuance of securities is
prohibited hereunder or would lead to an adjustment to the Conversion Price (or
any of the other above described facts not expressly designated to the
investment bank or accountant), to an expert attorney from a nationally
recognized outside law firm (having at least 100 attorneys and having with no
prior relationship with the Maker) selected by the Maker and approved by the
Lead Purchaser as defined in the Purchase Agreement).  The Maker, at the Maker’s
expense, shall cause the investment bank, the accountant, the law firm, or other
expert, as the case may be, to perform the determinations or calculations and
notify the Maker and the Holder of the results no later than five (5) Business
Days from the time it receives the disputed determinations or calculations. Such
investment bank’s, accountant’s or attorney’s determination or calculation, as
the case may be, shall be binding upon all parties absent demonstrable error.
 
Section 5.13 Definitions.  Terms used herein and not defined shall have the
meanings set forth in the Purchase Agreement.  For the purposes hereof, the
following terms shall have the following meanings:
 
“Closing Bid Price” shall mean, on any particular date (i) the last trading
price per share of the Common Stock on such date on the OTC Bulletin Board or
another registered national stock exchange on which the Common Stock is then
listed, or if there is no such price on such date, then the last trading price
on such exchange or quotation system on the date nearest preceding such date, or
(ii) if the Common Stock is not then listed or traded on a registered national
securities exchange or quoted on the OTC Bulletin Board, then the average of the
“Pink Sheet” quotes for the relevant conversion period, as determined in good
faith by the Holder, or (iii) if the Common Stock is not then publicly traded
the fair market value of a share of Common Stock as determined by the Holder and
reasonably acceptable to the Maker.


“Equity Conditions” shall mean, during the period in question, (i) the Maker
shall have duly honored all conversions and redemptions scheduled to occur or
occurring by virtue of one or more Conversion Notices of the Holder, if any,
(ii) all liquidated damages and other amounts owing to the Holder in respect of
this Note shall have been paid; (iii) (A) there is an effective registration
statement pursuant to which the Holder is permitted to utilize the prospectus
thereunder to resell all of the shares issuable pursuant to this Note as a
payment of interest or principal, or (B) such shares may be sold by the Holder
pursuant to Rule 144 under the Securities Act without regards to volume
limitations and the Maker and its counsel shall have delivered all legal
opinions and other documents necessary to effect such sale, (iv) the Common
Stock is trading on the Trading Market and all of the shares issuable pursuant
to the Transaction Documents are listed for trading on a Trading Market (and the
Maker believes, in good faith, that trading of the Common Stock on a Trading
Market will continue uninterrupted for the foreseeable future), (v) there is a
sufficient number of authorized but unissued and otherwise unreserved shares of
Common Stock for the issuance of all of the shares issuable pursuant to the
Transaction Documents, (vi) there is then existing no Event of Default or event
which, with the passage of time or the giving of notice, would constitute an
Event of Default, (vii) the issuance of the shares in question to the Holder
would not violate the limitations set forth in Section 3.4(a) or 3.4(b) hereof,
(viii) no public announcement of a pending or proposed Major Transaction or
Triggering Event has occurred and (ix) the average daily trading dollar volume
of the Common Stock for each three consecutive Trading Days throughout such
period exceeds $100,000.


“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, current swap agreements, interest rate hedging agreements, interest
rate swaps, or other financial products, (c) all capital lease obligations that
exceed $10,000 in the aggregate in any fiscal year, (d) all obligations or
liabilities secured by a lien or encumbrance on any asset of the Maker,
irrespective of whether such obligation or liability is assumed, (e) all
obligations for the deferred purchase price of assets, together with trade debt
and other accounts payable that exceed $10,000 in the aggregate in any fiscal
year, (f) all synthetic leases, and (g) any obligation guaranteeing or intended
to guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted or sold with recourse) any of the foregoing obligations of any other
person; provided, however, Indebtedness shall not include (a) usual and
customary trade debt incurred in the ordinary course of business and (b)
endorsements for collection or deposit in the ordinary course of business.
 
 
 
 
17

--------------------------------------------------------------------------------

 

 
“Investment” means, with respect to any Person, all investments in any other
Person, whether by way of extension of credit, loan, advance, purchase of stock
or other ownership interest (other than ownership interests in such Person),
bonds, notes, debentures or other securities, or otherwise, and whether existing
on the date of this Agreement or thereafter made, but such term shall not
include the cash surrender value of life insurance policies on the lives of
officers or employees, excluding amounts due from customers for services or
products delivered or sold in the ordinary course of business.


“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Maker) have been
established in accordance with GAAP; (b) Liens imposed by law which were
incurred in the ordinary course of the Maker’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Maker’s business, and which
(x) do not individually or in the aggregate materially detract from the value of
such property or assets or materially impair the use thereof in the operation of
the business of the Maker and its consolidated subsidiaries or (y) are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing for the foreseeable future the forfeiture or sale of the
property or asset subject to such Lien; and (c) Liens securing the Permitted
Subordinated Indebtedness to the extent such Liens are expressly subordinate to
the Liens securing this Note.


“Permitted Subordinated Indebtedness” means Indebtedness incurred after the date
hereof in an aggregate amount not in excess of $257,000 that (i) shall be
expressly subordinate in right of payment to this Note in form and substance
satisfactory to the Holder in its reasonable discretion, (ii) shall not be
secured by any asset, agreement, guarantee or other collateral, other than Liens
expressly subordinate to the liens securing this Note, and (iii) in the event of
any bankruptcy, liquidation or other similar proceeding, shall provide for the
payment in full of this Note prior to the payment of any amounts in respect
thereof.


“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 
“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board or a registered national securities exchange, or (b) if the
Common Stock is not traded on the OTC Bulletin Board or a registered national
securities exchange, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, however, that in the event that the Common Stock is
not listed or quoted as set forth in (a) or (b) hereof, then Trading Day shall
mean any day except Saturday, Sunday and any day which shall be a legal holiday
or a day on which banking institutions in the State of New York are authorized
or required by law or other government action to close.


“Trading Market” means the Over the Counter Bulletin Board, the New York Stock
Exchange, the Nasdaq Capital Markets, the Nasdaq Global Markets, the Nasdaq
Global Select Market or the American Stock Exchange.


“VWAP” means, for any date, (i) the daily volume weighted average price of the
Common Stock for such date on the OTC Bulletin Board as reported by Bloomberg
Financial L.P. (based on a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m.
Eastern Time); (ii) if the Common Stock is not then listed or quoted on the OTC
Bulletin Board and if prices for the Common Stock are then reported in the “Pink
Sheets” published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (iii) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Maker.







 
18

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed by its
duly authorized officer as of the date first above indicated.



  URIGEN PHARMACEUTICALS, INC.          
 
By:
/s/  Martin E. Shmagin       Name: Martin E. Shmagin       Title: Chief
Financial Officer          






 
19

--------------------------------------------------------------------------------

 

EXHIBIT A


WIRE INSTRUCTIONS
 


 
Commerce Bank

 
ABA 026013673

 
Account Name: Platinum Montaur Life Sciences, LLC

 
Account Number: 7926319497

 
 


 

 
 
20

--------------------------------------------------------------------------------

 

FORM OF
 
NOTICE OF CONVERSION
 
(To be Executed by the Registered Holder in order to Convert the Note)
 
The undersigned hereby irrevocably elects to convert $ ________________ of the
principal amount [and accrued interest thereon] of the above Note No. ___ into
shares of Common Stock of Urigen Pharmaceuticals, Inc. (the “Maker”) according
to the conditions hereof, as of the date written below.
 
Date of Conversion ________________________________________________________
 
Applicable Conversion Price _________________________________________________
 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion: _________________________
 
Signature________________________________________________________________
 
[Name]
 
Address:________________________________________________________________
 
________________________________________________________________
 


 


21